        Case 1:19-cv-04355-LGS-GWG Document 357 Filed 06/01/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES SECURITIES AND                                 :
 EXCHANGE COMMISSION,                                         :   19 Civ. 4355 (LGS)
                                              Plaintiff,      :
                                                              :        ORDER
                            -against-                         :
                                                              :
 COLLECTOR’S COFFEE INC., et al.,                             :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, on May 29, 2020, Defendant Collector's Coffee, Inc. (“CCI”) filed a pre-

motion letter seeking to move to dismiss the Intervenor Complaint pursuant to 12(b)(1) and

12(b)(6) or, in the alternative, to compel arbitration (Dkt. No. 353). On May 30, 2020, Defendant

Mykalai Kontilai filed a pre-motion letter on the same grounds (Dkt. No. 354);

         WHEREAS, on June 1, 2020, the Intervenor Plaintiffs filed a letter response, noting that

Defendants CCI and Kontilai filed answers to the Intervenor Complaint at Dkt. Nos. 146 & 147

(Dkt. No. 356). It is hereby

         ORDERED that Defendants CCI and Kontilai shall file a consolidated motion pursuant to

12(c) 1 and to compel arbitration according to the following schedule:

    •    By June 19, 2020, Defendants CCI and Kontilai shall file the motion, the memorandum

         of law for which shall not exceed twenty (20) pages;

    •    By July 17, 2020, the Intervenor Plaintiffs shall file the opposition to Defendants’ motion,

         not to exceed twenty (20) pages;

    •    By July 27, 2020, Defendants shall file any reply, not to exceed eight (8) pages.



1
 Because Defendants have answered the complaint, any motion to dismiss brought pursuant to
Federal Rule of Civil Procedure 12(b) is untimely. See Fed. R. Civ. P. 12 (“A motion asserting
any of these defenses must be made before pleading if a responsive pleading is allowed.”)
     Case 1:19-cv-04355-LGS-GWG Document 357 Filed 06/01/20 Page 2 of 2


The parties shall otherwise comply with the Court’s Individual Rules in filing their motion

papers.

Dated: June 1, 2020
       New York, New York




                                                2
